Case 1:19-cv-01176-AJT-MSN Document 45 Filed 01/28/20 Page 1 of 1 PageID# 741




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


JUSTIN FAIRFAX,

              Plaintiff,

V.                                                  Civil Action No. l:19-cv-01176(AJT/MSN)

CBS BROADCASTING INC., et al.

              Defendants.




       Presently pending before the Court are Defendants' Motion to Dismiss [Doc. 16] and

Motion for Attorney's Fees [Doc. 19](the "Motions"). It appearing to the Court that disposition

of the Motions may affect the scope of discovery and other issues, it is hereby

       ORDERED that all discovery in this action is stayed pending a decision on the Motions,

and, to the extent necessary, the discovery deadline will be adjusted.

       The Clerk is directed to forward a copy of this Order to all counsel of record.




                                              Anthony J.
                                              United States EJistrfet Judge

Alexandria, Virginia
January 28,2020
